DETAILED ACTION

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because: 
In Fig. 1, some reference numbers, like “11” “13”, “16” are too close and partially covered by the arrows, while other reference numbers, such as “12” and “19” are too far away from their corresponding arrows.  The number placement should be fixed so that all of the numbers are easily read and it is clear which number correspond to which arrows/parts.
In Fig. 1, the top “11” arrow and the “16” arrow are pointing to the same thing – the first object surface.  The top “11” arrow should be extended to make sure it is pointing at the side lobe of the first strip and not to the object surface.
In Fig. 2, it is difficult to determine what reference number “10” is pointing at.  The arrow should be moved to make it clear which part “10” is referring to.
In Fig. 2, the arrow for reference number “30” appears to be pointing to the adhesive layer and not the central mesh like it should be.  The arrow should be extended to point to the correct part.
In Fig. 4a, it is difficult to see all of the parts as the layers are depicted too close together.  The layers should be shown further apart so that it is clear as to what the figure is depicting and what each part is.
In Fig. 7a, it is difficult to see all of the parts as the layers are depicted too close together; for example, it is difficult to tell what “30” and “31” are pointing at.  The layers should be shown further apart so that it is clear as to what the figure is depicting and what each part is. 
In Fig. 7b, reference number “12” should be “10”.
In Fig. 7b, reference number “20” should be “11” and reference number “11” should be “20”.
In Fig. 7b, reference number “13” appears to point to what should be reference number “15”.
In Fig. 7b, it is unclear what reference numbers “42” and “18” are pointing at. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “25” in Fig. 2 and “33” and “34” in Fig. 7a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “16” and “17” have been used to designate first and second ends of the object surface, respectively (See e.g., Paragraph [0031]), objects (See e.g., Paragraph [0033]), object surface (See e.g., Paragraph [0033]), adhesive strip first and second ends, respectively (See e.g., Paragraph [0033]), and first and second ends, respectively (it is unclear in these instances what ends are being referred to: the objects, the adhesive strip, or something else; See e.g., Paragraph [0034]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
In Paragraph [0005], lines 2-3, “surfaces such as even rough surface that” should read “surfaces, such as even or rough surfaces, that”
In Paragraph [0005], line 3, “from a substrate and, such as a wall” should read “from a substrate, such as a wall”.
In Paragraph [0006], line 3, “from the substrates not desired” should read “from the substrates is not desired”.
In Paragraph [0012], line 3, “assigned by Johnson” should read “assigned to Johnson”.
In Paragraph [0013], line 2, “U.S. Pat. No. US6403206B1 adhesive tapes” should read “U.S. Pat. No. 6,403,206 teach adhesive tapes”.
In Paragraph [0020], line 1, “arranged on both to and” should read “arranged on both top and”.
In Paragraph [0034], line 24, “outside the mesh layers.  .  The release” should read “outside the mesh layers.  The release”.
In Paragraph [0036], lines 23-24, “back lobes 13, 14, 64The adhesive strips 31” should read “back lobes 13, 14, 64.  The adhesive strip 31”.
In Paragraph [0039], line 3, “surface of the object.  .  The first version” should read “surface of the object.  The first version”.
In Paragraph [0039], line 24, “outside the mesh layer.  .  The release” should read “outside the mesh layer.  The release”.
In Paragraph [0041], line 16-17, “for easy release of the surfaces” should read “for easy release from the surfaces”.
In Paragraph [0041], line 21, “In second version article” should read “In the second version of the article”.
In Paragraph [0041], lines 22-23, “by pulling the sides lobes” should read “by pulling the side lobes”.
Throughout the specification, the applicant uses the term “lobes” but in paragraphs [0041]-[0042] (which appears to be where the independent claim was copy and pasted), applicant uses “loops” to describe the same part.  Applicant should amend the specification in such a way that the terminology is consistent throughout.
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
The claims are numbered incorrectly.  Claim 1 is not labeled at all, there are two claims labeled as claim 4, and there is no claim 6 or 8. 
There are periods throughout multiple claims.  Each claim ends with a period and periods may not be used elsewhere in the claims except for abbreviations.  See MPEP 608.01(m) for the proper form of claims.
In the claims, applicant uses “loops” and one instance of “lobes” but in the specification (except where the claims appear to be copy and pasted in), this same part is called “lobes”.  The language of the claims and specification need to be consistent.
In claim 1, lines 5-6 and 18-19, “can be easily peel off” should read “can be easily peeled off”.
In claim 1, lines 7-8, “between said mesh layers which is affixed to top and bottom major surfaces” should read “between said mesh layers, wherein said mesh layers are affixed to a top and a bottom major surface”.
In claim 2, “An adhesive article as defined in claim” should read “The adhesive article of claim”.
In claim 2, line 2, “attached with said top and bottom” should read “attached to said top and bottom”.
In claim 3, “An adhesive article as defined in claim” should read “The adhesive article of claim”.
In claim 3, “said mesh layer is made up from stretchable” should read “said mesh layer comprises stretchable”.
 In claim 4, “An adhesive article as defined in claim” should read “The adhesive article of claim”.
In claim 5 (labeled as claim 4 but 5th claim presented), “An adhesive article as defined in claim” should read “The adhesive article of claim”.
In claim 6 (labeled as claim 5 but 6th claim presented, “An adhesive article as defined in claim” should read “The adhesive article of claim”.
In claim 7, “An adhesive article as defined in claim” should read “The adhesive article of claim”.
In claim 8, “An adhesive article as defined in claim” should read “The adhesive article of claim”.
There are several instances where the claims state “the said …”.  Either “the” or “said” should be used alone and the terminology should be consistent throughout the claims.  As the majority of the claims use “said”, places that say “the said” should read “said”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of a first version, and the claim also recites a second version which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Additionally, the first version and the second version should be in separate claims, either both independent claims or the second version in a dependent claim. 
Regarding claim 1, lines 4 and 17, the limitation “non-adhesive mesh layers” is indefinite because it is unclear how many layers are required to be present.
Regarding claim 1, lines 5 and 18, the limitation “attached with wax covered strips” is indefinite because it is unclear if the non-adhesive mesh layer is covered on one surface with a wax covered strip or if the non-adhesive mesh layer is attached to something else via the wax covered strip.
Regarding claim 1, lines 7 and 22, the limitation “adhesive layers” is indefinite because it is unclear how many layers are required to be present.
Regarding claim 1, the limitations beginning with “wherein a manually engageable said pulling loops” is indefinite because it is unclear if this is a method limitation or a product limitation.  The grammar within these limitation makes is very difficult to ascertain what is actually being claimed.  The claim needs to be written in plain and clear English.
Regarding claim 1, lines 9-10, the limitation “said pulling loops attached with said hexagonal mesh network” is indefinite as it is unclear if the pulling loops are a part of the mesh network, a part of the layer, or attached to something else via the hexagonal mesh network.  
Claim 1 recites the limitation “from surfaces of the objects” in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim as no “objects” have previously been claimed.
Regarding claim 1, lines 14-15 and 29-30, the limitation “by the application of force in between its said first and second ends” is indefinite because it is unclear what “its” is referring to and what “ends” are also being referred to.
Claim 1 recites the limitation, “first adhesive strip and second adhesive strip layers” in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim as a first and second adhesive strip have not been previously claimed. 
Regarding claim 1, lines 22-23, in regards to the second version, the limitation “adhesive layers sandwiched between said mesh layers, affixed to top and bottom major surfaces of said adhesive layers” is indefinite because the second version claims 3 mesh layers but it is unclear from this limitation as to the location of each of the three mesh layers, if only two of them are affixed to the top and bottom major surfaces of the adhesive layers or if all three mesh layers are somehow affixed to the top and bottom major surfaces of the adhesive layers.
Regarding claim 1, lines 24-25, the limitation “said pulling loops attached with said mesh layers on both ends” is indefinite as it is unclear if the pulling loops are a part of the mesh layer or attached to something else via the mesh layer.  It is also unclear as to what “ends” are being referred to.
Claim 1 recites the limitation “from surfaces of the objects” in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim as no “objects” have previously been claimed.
Regarding claim 1, lines 31-32, the limitation “said pulling loops attached with said central mesh layer” is indefinite as it is unclear if the pulling loops are a part of the central mesh layer or attached to something else via the central mesh layer.  
Regarding claim 2, the limitation “on first and second ends” is indefinite because it is unclear what “ends” are being referred to.
Regarding claim 4, the limitation “wherein said mesh layer arranged as the said repeated blocks of hexagonal shaped” is indefinite as the limitation is incoherent and it is unclear what exactly is being claimed.
Regarding claim 5 (labeled as claim 4 but 5th claim presented), the limitation “wherein said pulling lobes attached with said mesh layer to provide the easy stretch release of the layers” is indefinite because it is unclear from the language of the claim what exactly is being claimed.  Additionally, it is unclear if the pulling lobes are attached to the mesh layer or attached to something else via the mesh layer.
Regarding claim 6 (labeled as claim 5 but 6th claim presented), the limitation “wherein said mesh layers attached with said major surface of said adhesive layers further attached with the said surface of the object” is indefinite because it is unclear if the mesh layers are attached to the major surfaces of the adhesive layer or attached to something else via the adhesive layer and it is unclear if the mesh layers or adhesive layers or both are further attached to the object or if the mesh layers or adhesive layers or both are further attached to something else via the object.
Claim 7 recites the limitation “even on said rough surfaces” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as “rough surfaces” have not previously been claimed.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation of any type of surface, and the claim also recites rough surfaces which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 3 and 9 are rejected based on their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitations of claim 9, albeit reworded, are already contained in claim 1, from which claim 9 ultimately depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith (U.S. 7,309,809) teaches an adhesive article (Abstract) which comprises an adhesive layer (Abstract) and a removal layer in the form of an open net-like material that extends beyond one or more edges of the adhesive layer for grasping with the fingers (Abstract).  Smith further teaches the net-like removal layer is on the contact surface of the adhesive layer (Col. 2, lines 15-21 and 40-41) and reduces the force required to remove the adhesive article from the adherend (Col. 2, lines 15-21).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                
/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
August 27, 2022